Case 2:21-cv-00213-SPC-NPM Document 11 Filed 08/02/21 Page 1 of 2 PageID 45




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TYREE FORD,

             Plaintiff,

v.                                               Case No: 2:21-cv-213-SPC-NPM

BRENT CLARK and FLUENT
CANNABIS DISPENSARY,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s

Report and Recommendation (“R&R”). (Doc. 10). After conducting a 28 U.S.C.

§ 1915 review, Judge Mizell explained the defects in Plaintiff’s original

pleading, dismissed without prejudice, and allowed amendment.                    (Doc. 3).

Because the operative Complaint (Doc. 8) suffers from the same deficiencies,

Judge Mizell recommends denying Plaintiff’s Motions to proceed in forma

pauperis (Docs. 2; 5; 9) and dismissing this action.              Neither party timely

objected, so the matter is ripe.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00213-SPC-NPM Document 11 Filed 08/02/21 Page 2 of 2 PageID 46




      A district judge “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1); see also Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982).

Without a specific objection, the judge need not review factual findings de novo.

28 U.S.C. § 636(b)(1); see also Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993). But the district court reviews legal conclusions de novo, even

without an objection. Cooper-Houston v. S. Ry., 37 F.3d 603, 604 (11th Cir.

1994).

      After a careful, complete, and independent examination of the file, the

Court accepts and adopts Judge Mizell’s well-reasoned R&R in full.

      Accordingly, it is now ORDERED:

      1. The Report and Recommendation (Doc. 10) is ACCEPTED and

         ADOPTED and the findings incorporated herein.

      2. The Motions to proceed in forma pauperis (Docs. 2; 5; 9) are DENIED.

      3. This action is DISMISSED.

      4. The Clerk is DIRECTED to enter judgment, terminate any pending

         motions or deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on August 2, 2021.




Copies: All Parties of Record




                                       2
